     Case 1:18-cv-02442-JPC-SLC Document 106 Filed 02/08/21 Page 1 of 17




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
NOW-CASTING ECONOMICS, LTD.,


                             Plaintiff,
                                                        CIVIL ACTION NO.: 18 Civ. 2442 (JPC) (SLC)
       -v-
                                                            ORDER DENYING MOTION TO COMPEL
ECONOMIC ALCHEMY LLC,

                             Defendant.


SARAH L. CAVE, United States Magistrate Judge.

                                          I. INTRODUCTION

       Plaintiff Now-Casting Economics, Ltd. (“Now-Casting”), a specialist economic prediction

and forecasting business that publishes economic forecasting data from an automated platform,

brought this action asserting claims under the Lanham Act, 15 U.S.C. § 1051 et seq., against

Defendant Economic Alchemy LLC (“Economic Alchemy”), a financial technology company that

creates its own nowcasts and performs nowcasting analysis for others. (ECF No. 1 ¶¶ 8, 15).

Economic Alchemy holds trademarks for the terms “nowcast,” “nowcasting,” and derivations

thereof (the “Contested Terms”), and Now-Casting alleges that the Contested Terms are generic

and merely descriptive such that Now-Casting’s use of the Contested Terms does not infringe on

Economic Alchemy’s trademark rights. See Now-Casting Econ., Ltd. v. Econ. Alchemy LLC, No. 18

Civ. 2442 (ER), 2019 WL 4640219, at *1 (S.D.N.Y. Sept. 24, 2019).

       Before the Court is Now-Casting’s letter-motion to compel (the “Motion”) addressed to

Economic Alchemy’s responses to document requests, requests for admissions, and




                                                 1
      Case 1:18-cv-02442-JPC-SLC Document 106 Filed 02/08/21 Page 2 of 17




interrogatories. (ECF No. 102). Economic Alchemy opposes the Motion. (ECF No. 103). For the

reasons set forth below, the Motion is GRANTED IN PART and DENIED IN PART.

                                            II. BACKGROUND

      A. Factual Background

        The Court incorporates by reference the factual summary set forth in the Opinion and

Order dated September 24, 2019 issued by the Honorable Edgardo Ramos denying Now-Casting’s

motion for judgment on the pleadings and granting third-party defendants’ motion to dismiss

(the “Sept. 24, 2019 Opinion”).1 See Now-Casting, 2019 WL 4640219, at *1–2.

      B. Procedural Background

        The Court also incorporates by reference the summary of the procedural history of this

action set forth in the Sept. 24, 2019 Opinion. See Now-Casting, 2019 WL 4640219, at *2–3.

Following the Sept. 24, 2019 Opinion, on April 22, 2020, Judge Ramos held a conference at the

conclusion of which he directed the parties to submit a proposed joint civil discovery plan. (ECF

entry 4/22/2020). The parties did so, and on April 27, 2020, Judge Ramos adopted the Amended

Civil Case Discovery Plan and Scheduling Order (the “April 2020 Scheduling Order”), which set

February 1, 2021 as the deadline for the close of fact discovery. (ECF No. 85). Among the other

deadlines in the April 2020 Scheduling Order, responses to requests for admissions were due on

June 1, 2020. (Id. at 2).

        On October 5, 2020, the action was reassigned to the Honorable John P. Cronan. (ECF

No. 92). On October 20, 2020, Judge Cronan held a telephone conference with the parties,




1
 Economic Alchemy joined as third-party defendants twelve federal reserve banks and the board of governors for
the federal reserve. See Now-Casting, 2019 WL 4640219, at *1 n.1 (listing names of twelve federal reserve banks).

                                                       2
       Case 1:18-cv-02442-JPC-SLC Document 106 Filed 02/08/21 Page 3 of 17




following which the parties submitted and Judge Cronan adopted a revised Civil Case

Management Plan and Scheduling Order (the “October 2020 Scheduling Order”) and Stipulation

and Order for the Production and Exchange of Confidential Information (the “Protective Order”),

which had not previously been in place in this action. (ECF entry 10/20/2020, Nos. 94–96). The

October 2020 Scheduling Order provided that fact discovery would be completed by December

18, 2020 and expert discovery completed by February 1, 2021. (ECF No. 95 at 1–2).

        On November 12, 2020, Now-Casting submitted a letter to Judge Cronan raising

deficiencies in Economic Alchemy’s document productions and written discovery responses.

(ECF No. 97). On November 16, 2020, Economic Alchemy responded, representing that it had

produced, subject to objections, “all responsive documents” in its control or custody, and raising

objections to Now-Casting’s discovery requests. (ECF No. 98). On December 8, 2020. Judge

Cronan referred the action to the undersigned for general pretrial supervision purposes. (ECF

No. 99).

        On December 16, 2020, the Court held a conference with the parties, following which it

directed the parties to meet and confer regarding the discovery disputes raised in ECF Nos. 97

and 98, and permitted Now-Casting to file the Motion regarding any remaining disputes. (ECF

No. 101). On January 11, 2021, Now-Casting filed the Motion, on January 15, 2021, Economic

Alchemy filed its Opposition, and on January 19, 2021 Now-Casting filed its Reply. (ECF Nos. 102–

04).

        Now-Casting served its first set of RFAs (the “First RFAs”) on November 15, 2018. (ECF

No. 102 at 2). On October 1, 2018, Now-Casting served its First Set of Interrogatories (the “First

Interrogatories”) and its First Set of Requests for Production (the “First RFPs”) (the First RFAs, the


                                                  3
     Case 1:18-cv-02442-JPC-SLC Document 106 Filed 02/08/21 Page 4 of 17




First Interrogatories, and the First RFPs, together, the “First Requests”), (ECF No. 104 at 3), and

Economic Alchemy served its responses (the “Responses”) on November 2, 2020, following the

October 20, 2020 conference with Judge Cronan. (Id.; ECF No. 97 at 1). On June 26, 2020, Now-

Casting served a second set of interrogatories (the “Second Interrogatories”) and a second set of

RFPs (the “Second RFPs”) (the Second Interrogatories and Second RFPs, together, the “Second

Requests”), on Economic Alchemy, which, to date, has not responded. (ECF No. 102 at 4).

                                        III. DISCUSSION

     A. Legal Standard

                    1. Relevance generally

       The Federal Rules of Civil Procedure establish the scope of discovery as follows:

       Parties may obtain discovery regarding any nonprivileged matter that is relevant
       to any party’s claim or defense and proportional to the needs of the case,
       considering the importance of the issues at stake in the action, the amount in
       controversy, the parties’ relative access to relevant information, the parties’
       resources, the importance of the discovery in resolving the issues, and whether
       the burden or expense of the proposed discovery outweighs its likely benefit.

Fed. R. Civ. P. 26(b)(1). “Rule 26 give a district court ‘broad discretion . . . to impose limitations

or conditions on discovery . . . which extends to granting or denying motions to compel or for

protective order on ‘just terms.’” Coty Inc. v. Cosmopolitan Cosmetics, Inc., No. 18 Civ. 11145

(LTS) (SLC), 2020 WL 3317204, at *1 (S.D.N.Y. June 18, 2020) (quoting Capstone Logistics Holdings,

Inc. v. Navarrete, No. 17 Civ. 4819 (GBD) (BCM), 2018 WL 6786237, at *8 (S.D.N.Y. Dec. 13, 2018));

see EM Ltd. v. Rep. of Arg., 695 F.3d 201, 207 (2d Cir. 2012) (“A district court has broad latitude

to determine the scope of discovery and to manage the discovery process.”).




                                                  4
     Case 1:18-cv-02442-JPC-SLC Document 106 Filed 02/08/21 Page 5 of 17




                    2. Interrogatories

       Interrogatories are governed by Federal Rule of Civil Procedure 33 and “may inquire into

any discoverable matter.” Harnage v. Brennan, No. 16 Civ. 1659 (AWT), 2018 WL 4473393, at *3

(D. Conn. Aug. 17, 2018) (citing Fed. R. Civ. P. 33(a)(2)). “A party served with interrogatories is

obliged to respond by ‘furnishing such information as is available to the party.’” In re Auction

Houses Antitrust Litig., 196 F.R.D. 444, 445 (S.D.N.Y. 2000) (citing Fed. R. Civ. P. 33(a)).

       “Federal Rule of Civil Procedure 33 and Local Rule 33.3 permit the use of contention

interrogatories, the purpose of which are ‘to assist parties in narrowing and clarifying the

disputed issue[s] and reducing the possibility of surprise at trial.’” In re Keurig Green Mountain

Single-Serve Coffee Antitrust Litig., No. 14 Md. 2542 (VSB) (SLC), 2020 WL 6290584, at *3 (S.D.N.Y.

Oct. 27, 2020) (quoting Kyoei Fire & Marine Ins. Co., Ltd. v. M/V Maritime Antalya, 248 F.R.D.

126, 157 (S.D.N.Y. 2007)); Fed. R. Civ. P. 33; U.S. Dist. Ct. R. S. & E.D.N.Y., Civ. R. 33.3. “A party

served with interrogatories under Rule 33 has a duty to ‘compile information within his control’

and provide ‘all information available’ in his responses.” Rivera v. UPS, 325 F.R.D. 542, 546

(S.D.N.Y. 2018) (quoting United States v. All Assets Held at Bank Julius Baer & Co., Ltd., 309 F.R.D.

1, 14 (D.D.C. 2015)).

       “Courts generally resist efforts to use contention interrogatories as a vehicle to obtain

every fact and ever piece of evidence a party may wish to offer concerning a given issue at trial.”

Linde v. Arab Bank, PLC, No. 04 Civ. 2799 (VVP), 2012 WL 957970, at *1 (E.D.N.Y. Mar. 21, 2012).

“A contention interrogatory is proper where it asks the party to ‘explain the factual bases for

[that party’s] contentions by providing the material facts upon which they will rely, but not a

detailed and exhaustive listing of all the evidence that will be offered.’” Keurig, 2020 WL


                                                  5
     Case 1:18-cv-02442-JPC-SLC Document 106 Filed 02/08/21 Page 6 of 17




6290584, at *3 (quoting Linde, 2012 WL 957970, at *1 and collecting cases describing party’s

obligation in responding to contention interrogatories).

                    3. Requests for Admission

       “A request for admission pursuant to Federal Rule of Civil Procedure 36 is ‘not a discovery

device.’” Keurig, 2020 WL 6290584, at *4 (quoting T. Rowe Price Small-Cap Fund v. Oppenheimer

& Co., 174 F.R.D. 38, 42 (S.D.N.Y. 1997)). Instead, an RFA is “a procedure for obtaining admissions

for the record of facts already known by the seeker.” Versatile Housewares v. SAS Grp., No. 09

Civ. 10182 (KMK) (PED), 2010 WL 11601225, at *1 (S.D.N.Y. July 15, 2010) (internal citations

omitted); see Rep. of Turkey v. Christie’s, Inc., 326 F.R.D. 394, 399 (S.D.N.Y. 2018) (explaining that

RFAs “‘are used to establish admission of facts about which there is no real dispute’”) (quoting 7

Moore’s Fed. Practice § 36.02[1] (3d ed. 2013)).

       An RFA “should be simple and direct, not vague or ambiguous.” Wiwa v. Royal Dutch

Petro. Co., Nos. 96 Civ. 8386 & 01 Civ. 1909 (KMW) (HBP), 2009 WL 1457142, at *4 (S.D.N.Y. May

26, 2009) (citing 7 Moore’s Fed. Practice § 36.10[6]). An RFA “should state the fact in such a way

that it can be denied or admitted ‘with an absolute minimum of explanation or qualification.’”

Id. (quoting United Coal Cos. v. Powell Constr. Co., 839 F.2d 958, 968 (3d Cir. 1988)).

       In responding to an RFA, “the answering party may admit or deny a request or ‘state in

detail why the answering party cannot truthfully admit or deny it.’” Rep. of Turkey, 326 F.R.D. at

399 (quoting Fed. R. Civ. P. 36(a)(4)). The simple statement “denied” may be sufficient. See

United Coal, 839 F.2d at 967. A responding party may qualify a denial if “the statement [in the

RFA], although containing some truth, standing alone out of context of the whole truth conveys

unwarranted unfair references.” Henry v. Champlain Enter., Inc., 212 F.R.D. 73, 77–78 (N.D.N.Y.


                                                  6
     Case 1:18-cv-02442-JPC-SLC Document 106 Filed 02/08/21 Page 7 of 17




2003) (internal citations omitted); Wiwa, 2009 WL 1457142, at *4 (noting that “a responding

party may, in good faith, qualify its answer or deny only part of a matter”) (citing 7 Moore’s Fed.

Practice § 36.11[5][b]). “Qualifying a response may be particularly appropriate if the request is

sweeping, multi-part, involves sharply contested issues, or goes to the heart of a defendant’s

liability.” Wiwa, 2009 WL 1457142, at *4 (collecting cases). A qualification should “‘provide

clarity and lucidity to the genuineness of the issue and not . . . obfuscate, frustrate, or compound

the references.’” Id. at *5 (quoting Champlain, 212 F.R.D. at 78). Nevertheless, “the bar for a

qualified denial should not be set too high [and] [a] response should be deemed sufficient if it

reasonably informs the requesting party what is being admitted or denied.” Id. (citing JPMorgan

Chase Bank v. Liberty Mutual Ins. Co., No. 01 Civ. 11523 (JSR), 2002 WL 31159139, at *1 (S.D.N.Y.

Sept. 27, 2002)).

       The answering party may also assert lack of knowledge under certain circumstances, and

may assert objections based on “vagueness, that is, the respondent cannot answer because the

meaning of the request is uncertain.” Rep. of Turkey, 326 F.R.D. at 399 (quoting 7 Moore’s Fed.

Practice § 36.11[5][c]).

       Rule 36 provides that, as to each RFA:

       [t]he matter is admitted unless, within 30 days after being served, the party to
       whom the request is directed serves on the requesting party a written answer or
       objection addressed to the matter and signed by the party or its attorney.


Fed. R. Civ. P. 36(a)(1)(3). “[T]his provision takes automatic effect if the requested party fails to

respond within the specified time frame.” Beberaggi v. N.Y.C. Transit Auth., No. 93 Civ. 1737

(SWK), 1994 WL 18556, at *2 (S.D.N.Y. Jan. 19, 1994) (collecting cases). In fact, “the requesting

party need not even move for a declaration that its requests be deemed admitted.” Id.

                                                 7
     Case 1:18-cv-02442-JPC-SLC Document 106 Filed 02/08/21 Page 8 of 17




       Despite the automatic effect of the deadlines in Rule 36, the Rule gives a court “some

discretion . . . to make exceptions in appropriate circumstances.” Beberaggi, 1994 WL 18556, at

2. Rule 36(b) provides that “the court may permit withdrawal or amendment [of admissions] if

it would promote the presentation of the merits of the action and if the court is not persuaded

that it would prejudice the requesting party in maintaining or defending the action on the

merits.” Fed. R. Civ. P. 36(b). Courts have interpreted this provision to grant discretion to “forgive

tardiness.” Beberaggi, 1994 WL 18556, at *2 (collecting cases). A court has discretion to grant

relief from untimely service of responses “‘only when (1) the presentation of the merits will be

aided and (2) no prejudice to the party obtaining the admission will result.’” Id. (quoting Donovan

v. Carls Drug Co., 703 F.2d 650, 652 (2d Cir. 1983)).

       Where a party has responded to an RFA, “[t]he propounding party may move for a judicial

determination of the sufficiency of an answer or objection.” Keurig, 2020 WL 6290584, at *4. If

the court finds that the answer does not comply with Rule 36, “the court may order either that

the matter is admitted or that an amended answer be served.” Fed. R. Civ. P. 36(a)(6). A court

is “‘invested with substantial discretion under Rule 36 . . . to determine the propriety” of RFAs

and corresponding answers and objections. Versatile Housewares, 2010 WL 11601225, at *1

(quoting Dubin v. E.F. Hutton Grp., 125 F.R.D. 372, 373 (S.D.N.Y. 1989)). If an RFA “seek[s]

information as to fundamental disagreement[s] at the heart of the lawsuit, or [is] unduly

burdensome, a court may excuse a party from responding to the request[].” Rep. of Turkey, 326

F.R.D. at 399.




                                                  8
     Case 1:18-cv-02442-JPC-SLC Document 106 Filed 02/08/21 Page 9 of 17




     B. Application

                    1. Timeliness of RFA Responses

       Under the circumstances of this case, the Court declines to strike Economic Alchemy’s

Responses and deem it to have admitted the RFAs. First, while the Court does not condone the

parties’ failure to see to it that a protective order was entered in a timely fashion, the Court

credits the representation of Economic Alchemy’s counsel, as an officer of the Court, that he is

speaking truthfully when he states that he was awaiting the entry of the Protective Order before

providing the Responses. (ECF No. 103 at 1). The Court takes counsel at his word, and finds that

this explanation for the delay is justified. See Fed R. Civ. P. 6(b) (permitting an extension of time

for a party’s failure to act due to “excusable neglect”).

       Second, the Court finds that Now-Casting has not shown measurable prejudice from the

delay. Now-Casting neither indicates that there were any Responses as to which it has been

unable to seek discovery nor describe what discovery it would have sought had it received the

Responses earlier. Now-Casting’s professed prejudice therefore rings hollow.

       Third, the Court finds that excusing the delay will aid in the presentation of the merits in

this litigation. In the Responses to the RFAs that have been provided to the Court, Economic

Alchemy “admitted” or “denied” without qualification five of the RFAs, and denied another 39,

albeit with qualifications. (ECF No. 102-2). To deem all of the RFAs now admitted would lead to

contradictions, rather than clarifications as Rule 36 intends. See Beberaggi, 1994 WL 18556, at

*3 (noting that “Second Circuit has signaled that the trial court should keep in mind the

underlying policy of Rule 36 ‘to narrow issues and speed the resolution of claims’”) (quoting

Donovan, 703 F.2d at 652).


                                                 9
     Case 1:18-cv-02442-JPC-SLC Document 106 Filed 02/08/21 Page 10 of 17




       Accordingly, the Court finds that it is appropriate to excuse Economic Alchemy’s delay in

serving its Responses and declines to strike the Responses as untimely.

                    2. Sufficiency of Responses

                          a. Objections based on relevance

       Now-Casting complains that many of Economic Alchemy’s Responses object on the basis

of relevance, some with citation to the Sept. 24, 2019 Opinion. (ECF No. 102 at 2). In its

Opposition, Economic Alchemy does not specifically dispute relevance, but argues that the

information sought by Now-Casting’s First RFPs and First Interrogatories “could be obtained,

under oath and far more efficiently, in a deposition.” (ECF No. 103 at 3). Similarly, Economic

Alchemy contends that Now-Casting’s First Interrogatories are improper contention

interrogatories that would also be better answered through a deposition. (Id.)

       The Court has individually reviewed Now-Casting’s First Interrogatories, First RFPs, and

RFAs, and orders as follows:

       Interrogatory No. 7 asks Economic Alchemy to “[i]dentify all articles, papers, reports, and

other writings by Defendant, including by any of its officers, directors, and employees, relating

to economic predictions or economic forecasting.” (ECF No. 102-2 at 2). Economic Alchemy

objects to Interrogatory No. 7 on the grounds that it is “overly broad, unduly burdensome, not

relevant . . ., and not proportional to the needs of the case because it seeks information that the

Court has already determined is irrelevant to [Now-Casting’s] claims.” (Id.) The Court finds that

Interrogatory No. 7 seeks information that is relevant to this case. A “plaintiff’s own generic use”

is one of the “[t]ypes of evidence to be considered in determining whether a mark is generic.”

Pilates, Inc. v. Current Concepts, Inc., 120 F. Supp. 2d 286, 297 (S.D.N.Y. 2000). Judge Ramos’s


                                                10
    Case 1:18-cv-02442-JPC-SLC Document 106 Filed 02/08/21 Page 11 of 17




holding in the Sept. 24, 2018 Opinion that the evidence Now-Casting submitted in support of its

motion for judgment on the pleadings, which included Dr. Guzman’s use of the Disputed Terms

in academic journals, was “not enough to overcome the presumption that Economic Alchemy’s

trademark is valid” does not preclude discovery relating to those academic journals. Now-Casting

2019 WL 4640219, at *6. Accordingly, Economic Alchemy’s generic use of the Disputed Terms in

its publications is relevant and discoverable, and Economic Alchemy must respond to

Interrogatory No. 7. To the extent that it is overly burdensome for Economic Alchemy to identify

every document responsive to Interrogatory No. 7, the parties are directed to meet and confer

to narrow the scope of Interrogatory No. 7, such as by focusing on particular time periods or

categories of documents most relevant to Economic Alchemy’s alleged generic use of the

Disputed Terms.

       Interrogatory No. 8 asks Economic Alchemy to “[i]dentify all articles, papers, reports,

books, periodicals, and other written materials, including electronic publications, in which

Defendant and/or Ms. Guzman is quoted or cited.” (ECF No. 102-2 at 2). Economic Alchemy

objects to Interrogatory No. 8 on the same ground as Interrogatory No. 7. (Id.) The Court finds

that, as drafted, Interrogatory No. 8 is overly broad and unduly burdensome. While “[e]vidence

of the public’s understanding of [a generic] term may be obtained from any competent source,”

including “trade journals, newspapers, and other publications,” In re Merrill Lynch, Pierce,

Fenner, & Smith, Inc., 828 F.2d 1567, 1570 (Fed. Cir. 1987), Interrogatory No. 8 seeks publicly

available information Now-Casting could easily obtain on its own. In addition, Interrogatory No.

8 does not limit the publications it seeks to those in which Economic Alchemy or Mr. Guzman is

quoted or cited concerning the Disputed Terms, and for that reason is also overly broad.


                                              11
     Case 1:18-cv-02442-JPC-SLC Document 106 Filed 02/08/21 Page 12 of 17




Accordingly, the Court ORDERS Economic Alchemy to respond to Interrogatory No. 8, revised as

follows: “Identify all articles, papers, reports, books, periodicals, and other written materials,

including electronic publications of which You are aware, in which Defendant and/or Ms. Guzman

is quoted or cited concerning the Disputed Terms, for the time period January 1, 2013 to the

present.” 2

        Interrogatories No. 14–18 each ask Economic Alchemy to “[d]escribe what is meant by”

the use of one of the Disputed Terms in a sentence quoted from a publication written by Ms.

Guzman. (ECF No. 102-2 at 3–6). Economic Alchemy objects to each of Interrogatories No. 14–

18 “on the ground that, based on the Court’s prior ruling that the use of this term in academic

publications is [of] no relevance, this Interrogatory seeks a response that is not calculated to lead

to the discovery of admissible evidence.” (Id.) Although, for the reasons explained above

concerning Interrogatories No. 7 and 8, these Interrogatories seek relevant and discoverable

evidence, the Court agrees with Economic Alchemy that these Interrogatories are improper and

premature contention interrogatories the answers to which would be more efficiently obtained

through a deposition of Ms. Guzman or other Economic Alchemy witnesses. Accordingly,

Economic Alchemy is not required to revise its Responses to Interrogatories No. 14–18.

        Interrogatory No. 19 asks Economic Alchemy to “[i]dentify the date [on] which Defendant

first became aware of the paper entitled ‘Nowcasting: The Real-Time Informational Content of

Macroeconomic Data,’ written by D. Giannone, L. Reichlin, and D. Small and dated in 2008, which

paper is cited by Ms. Guzman in her aforementioned works.” (ECF No. 102-2 at 6). Economic



2
  Given that Economic Alchemy obtained its trademark registration for the Disputed Terms in May 2013, Now-
Casting, 2019 WL 4640291, at *1, the Court has selected a beginning date a few months before the registration was
in place. The parties may, of course, meet and confer to agree on a different date range.

                                                       12
     Case 1:18-cv-02442-JPC-SLC Document 106 Filed 02/08/21 Page 13 of 17




Alchemy objects to Interrogatory No. 19 on the same basis as Interrogatories No. 14–18. (Id.)

Like Interrogatories No. 14–18, Interrogatory No. 19 also seeks relevant and discoverable

information, but unlike those Interrogatories, calls for a simple answer — a date — that is easily

provided in an Interrogatory response. Accordingly, Economic Alchemy is ORDERED to answer

Interrogatory No. 19.

       RFP No. 5 seeks “[a]ll documents concerning all articles, papers, reports, and other

writings by Defendant, including by any of its officers, directors, and employees, relating to

economic predictions or forecasting.” (ECF No. 102-2 at 8). Economic Alchemy objects to RFP

No. 5 as “overbroad and unduly burdensome, disproportionate to the needs of the case,” and

because it “requests production of materials not likely to lead to discovery of admissible evidence

in light of the Court’s previous determination in this matter that uses of the terms ‘nowcast’ or

‘now-cast’ in an academic context are irrelevant.” (Id. at 9). As explained with respect to

Interrogatories No. 7 and 8, Economic Alchemy’s own generic use of the Disputed Terms, in an

academic setting or otherwise, are relevant, and in the Sept. 24, 2019 Opinion Judge Ramos did

not hold to the contrary. As drafted, however, RFP No. 5 is overly broad and unduly burdensome

insofar as “Economic Alchemy is in the business of economic prediction,” Now-Casting, 2019 WL

4640219, at *1, such that it conceivably calls for virtually every document in Economic Alchemy’s

possession. Accordingly, the Court ORDERS Economic Alchemy to conduct a reasonable search

for and produce documents responsive to RFP No. 5, revised as follows: “all articles, papers,

reports, and other publications by Defendant, including by any of its officers, directors, and

employees, which contain or describe the Disputed terms that are dated or were created on or

after January 1, 2013.”


                                                13
    Case 1:18-cv-02442-JPC-SLC Document 106 Filed 02/08/21 Page 14 of 17




       RFAs No. 13–29 and 32–44 ask Economic Alchemy to admit that it was aware of various

uses of the Disputed Terms in academic settings and publications before it applied for its federal

trademark registration. (ECF No. 102-2 at 13–23). Economic Alchemy objects to each of these

RFAs on the ground that “the Court has ruled that the use of the terms referenced in academic

settings and publications is not relevant to the trademark issue in this case” and denies each

Request. (Id.) For the reasons explained above concerning Interrogatories No. 7 and 8, the Court

finds that these requests seek relevant information, but accepts Economic Alchemy’s denial of

each of these Requests and declines to require it to revise its Response.

       RFA No. 30 asks Economic Alchemy to admit that an image attached to the RFAs “is an

accurate screenshot of Defendant’s website as it existed on or about January 6, 2013.” (ECF No.

102-3 at 2). A copy of the image is attached to Now-Casting’s Reply, and shows a screenshot with

a    date      of    January      6,    2013        at   the     top        for   the    website,

http://economicalchemy.com:80/Economic_Alchemy/Welcome.html.                (ECF No. 104-1 at 2).

Economic Alchemy responded to RFA No. 30 stating, “Denied, on the ground that Defendant has

no way to authenticate or confirm this information.” (ECF No. 102-3 at 2). Now-Casting

complains that Economic Alchemy’s “refusal to admit the authenticity of a screenshot of its own

website clearly shows [its] bad faith in this matter,” noting that Economic Alchemy’s trademark

application attaches a virtually identical screenshot. (ECF Nos. 104 at 2, 104-2 at 9). In its

Opposition, Economic Alchemy clarifies that its Response to RFA No. 30 was, in fact, a denial.

(ECF No. 103 at 4). The Court accepts Economic Alchemy’s clarification, deems RFA No. 30 as

“denied,” and declines to require Economic Alchemy to revise its Response.




                                               14
     Case 1:18-cv-02442-JPC-SLC Document 106 Filed 02/08/21 Page 15 of 17




       RFAs No. 45–54 ask Economic Alchemy to admit that various foreign countries’ trademark

offices denied its attempts to register the Disputed Marks. (ECF No. 102-2 at 23–26). Economic

Alchemy responded to each of these RFAs, stating “Because the matter described is not relevant

to the facts or legal issues in this matter, being a determination by a foreign agency decided

under the laws of another country, Economic Alchemy objects to and denies this Request.” (Id.)

Economic Alchemy argues that foreign trademark applications or registrations do not fall within

the scope of Rule 26(b)(1), citing In re Bayer Aktiengesellschaft, 488 F.3d 960, 970 (Fed. Cir. 2007)

and Deckers Outdoor Corp. v. Australian Leather Pty. Ltd., 340 F. Supp. 3d 706, 715 (N.D. Ill.

2018). (ECF No. 103 at 4). Now-Casting responds that neither case stands for the proposition

that foreign trademark applications or registrations are irrelevant to the determination whether

a mark is generic; rather, in each case the courts found that, “while evidence of foreign use or

registrations CAN be relevant, the evidence in those particular cases was not determinative.”

(ECF No. 104 at 2). The Court agrees with Now-Casting that the fact that evidence of foreign

registrations or use was before the courts in both Bayer and Deckers reinforces that such

evidence is relevant and discoverable; whether it is determinative of genericness is a separate

question. In both of those cases, it was not; in this case, its sufficiency is a question for Judge

Cronan. But the Second Circuit has explained that, while a foreign trademark (or lack thereof) is

not determinative of a trademark claimant’s rights in the United States, “[i]t does not follow,

however, that foreign court decisions are never relevant or admissible for any purpose in a U.S.

trademark dispute.” Otokoyama Co. Ltd. v. Wine of Japan Import, Inc., 175 F.3d 266, 272 (2d Cir.

1999). Accordingly, Economic Alchemy’s relevance objection to RFAs No. 45–54 is misplaced.




                                                 15
    Case 1:18-cv-02442-JPC-SLC Document 106 Filed 02/08/21 Page 16 of 17




Economic Alchemy has, however, denied each of RFAs No. 45–54, and accordingly, the Court

deems each of those RFAs denied, such that no further response is required.

                   3. Responses to Second Requests

       Now-Casting served the Second Requests on Economic Alchemy on June 26, 2020, but

Economic Alchemy has not responded. (ECF No. 102 at 4). Economic Alchemy does not explain

its lack of response except to incorporate “[a]ll of the foregoing” objections to the First

Interrogatories, First RFPs, and First RFAs, indicate that the Second Interrogatories exceed the

limit set by Fed. R. Civ. P. 33(a)(1), and complain that Now-Casting did not respond to Economic

Alchemy’s discovery requests. (ECF No. 103 at 5). Neither party has put the Second Requests

before the Court, which is therefore unable to resolve any complaints by Economic Alchemy

about their substance. Now-Casting represents, however, that the First Interrogatories and

Second Interrogatories together total 25 (ECF No. 104 at 3), and on that basis, the Court rejects

Economic Alchemy’s Rule 33(a)(1) objection.         Now-Casting also represents that Economic

Alchemy granted it an extension until January 19, 2020 to respond to its requests, which deadline

it intended to meet. (ECF No. 104 at 3). In any event, the Court will not countenance a juvenile

“but he did it too!” argument for failing to respond to written discovery requests.

       Accordingly, the Court ORDERS that:

       (1) By no later than February 19, 2021 Economic Alchemy shall respond to Now-Casting’s

           Second Requests, and provide its amended Responses to the First Requests as

           required by this Order. In so responding, Economic Alchemy shall heed the Court’s

           guidance in this Order concerning relevance and burden.




                                               16
    Case 1:18-cv-02442-JPC-SLC Document 106 Filed 02/08/21 Page 17 of 17




         (2) By no later than February 26, 2021, the parties shall meet and confer to resolve any

            objections by Economic Alchemy to the Second Requests, and by Now-Casting to any

            of Economic Alchemy’s requests, and agree on a schedule for completion of the

            parties’ respective document productions and depositions.

         (3) To the extent the parties are unable to resolve their respective objections and/or

            agree on a schedule for completion of document production, by March 5, 2021, the

            parties shall file a joint letter of no longer than four (4) pages (a) listing, without

            argument, the discovery requests that are in dispute and attaching copies of the

            requests, and (b) setting forth their respective proposals for a schedule for completion

            of document production and depositions.

         (4) On review of the parties’ joint letter, the Court will notify the parties whether it will

            rule on their disputes by written order or schedule a discovery conference.

                                        IV. CONCLUSION

         For the reasons set forth above, Now-Casting’s Motion is GRANTED IN PART and DENIED

IN PART. The Clerk of the Court is respectfully directed to close ECF No. 102.

Dated:          New York, New York
                February 8, 2021




                                                  17
